       Case 4:21-cv-02789-DMR Document 1 Filed 04/19/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Banners Three, Inc., a California         Act; Unruh Civil Rights Act
14
       Corporation
15
                 Defendants.
16
17
           Plaintiff Scott Johnson complains of Banners Three, Inc., a California
18
     Corporation; and alleges as follows:
19
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant Banners Three, Inc. owned Round Table Pizza located at or
27   about 128 Woodside Plaza, Redwood City, California, between October 2020
28   and February 2021.


                                            1

     Complaint
       Case 4:21-cv-02789-DMR Document 1 Filed 04/19/21 Page 2 of 8




1      3. Defendant Banners Three, Inc. owns Round Table Pizza (“Restaurant”)
2    located at or about 128 Woodside Plaza, Redwood City, California, currently.
3      4. Plaintiff does not know the true names of Defendants, their business
4    capacities, their ownership connection to the property and business, or their
5    relative responsibilities in causing the access violations herein complained of,
6    and alleges a joint venture and common enterprise by all such Defendants.
7    Plaintiff is informed and believes that each of the Defendants herein is
8    responsible in some capacity for the events herein alleged, or is a necessary
9    party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10   the true names, capacities, connections, and responsibilities of the Defendants
11   are ascertained.
12
13     JURISDICTION & VENUE:
14     5. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17     6. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25     FACTUAL ALLEGATIONS:
26     8. Plaintiff went to the Restaurant in October 2020 with the intention to
27   avail himself of its goods or services motivated in part to determine if the
28   defendants comply with the disability access laws. Not only did Plaintiff


                                               2

     Complaint
       Case 4:21-cv-02789-DMR Document 1 Filed 04/19/21 Page 3 of 8




1    personally encounter the unlawful barriers in October 2020, but he wanted to
2    return and patronize the business several times but was specifically deterred
3    due to his actual personal knowledge of the barriers gleaned from his
4    encounter with them.
5      9. The Restaurant is a facility open to the public, a place of public
6    accommodation, and a business establishment.
7      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
8    to provide wheelchair accessible sales counters in conformance with the ADA
9    Standards as it relates to wheelchair users like the plaintiff.
10     11. The Restaurant provides sales counters to its customers but fails to
11   provide wheelchair accessible sales counters.
12     12. The problem that plaintiff encountered is that the sales counter was too
13   high. There was no counter that was 36 inches or less in height that plaintiff
14   could use for his transactions.
15     13. Plaintiff believes that there are other features of the sales counters that
16   likely fail to comply with the ADA Standards and seeks to have fully compliant
17   sales counters available for wheelchair users.
18     14. On information and belief the defendants currently fail to provide
19   wheelchair accessible sales counters.
20     15. Additionally, on the date of the plaintiff’s visit, the defendants failed to
21   provide wheelchair accessible door hardware in conformance with the ADA
22   Standards as it relates to wheelchair users like the plaintiff.
23     16. The Restaurant provides door hardware to its customers but fails to
24   provide wheelchair accessible door hardware.
25     17. One problem that plaintiff encountered is that the entrance door
26   hardware had a panel style handle that required tight grasping to operate.
27     18. Plaintiff believes that there are other features of the door hardware that
28   likely fail to comply with the ADA Standards and seeks to have fully compliant


                                              3

     Complaint
       Case 4:21-cv-02789-DMR Document 1 Filed 04/19/21 Page 4 of 8




1    door hardware available for wheelchair users.
2      19. On information and belief the defendants currently fail to provide
3    wheelchair accessible door hardware.
4      20. These barriers relate to and impact the plaintiff’s disability. Plaintiff
5    personally encountered these barriers.
6      21. As a wheelchair user, the plaintiff benefits from and is entitled to use
7    wheelchair accessible facilities. By failing to provide accessible facilities, the
8    defendants denied the plaintiff full and equal access.
9      22. The failure to provide accessible facilities created difficulty and
10   discomfort for the Plaintiff.
11     23. The defendants have failed to maintain in working and useable
12   conditions those features required to provide ready access to persons with
13   disabilities.
14     24. The barriers identified above are easily removed without much
15   difficulty or expense. They are the types of barriers identified by the
16   Department of Justice as presumably readily achievable to remove and, in fact,
17   these barriers are readily achievable to remove. Moreover, there are numerous
18   alternative accommodations that could be made to provide a greater level of
19   access if complete removal were not achievable.
20     25. Plaintiff will return to the Restaurant to avail himself of its goods or
21   services and to determine compliance with the disability access laws once it is
22   represented to him that the Restaurant and its facilities are accessible. Plaintiff
23   is currently deterred from doing so because of his knowledge of the existing
24   barriers and his uncertainty about the existence of yet other barriers on the
25   site. If the barriers are not removed, the plaintiff will face unlawful and
26   discriminatory barriers again.
27     26. Given the obvious and blatant nature of the barriers and violations
28   alleged herein, the plaintiff alleges, on information and belief, that there are


                                             4

     Complaint
       Case 4:21-cv-02789-DMR Document 1 Filed 04/19/21 Page 5 of 8




1    other violations and barriers on the site that relate to his disability. Plaintiff will
2    amend the complaint, to provide proper notice regarding the scope of this
3    lawsuit, once he conducts a site inspection. However, please be on notice that
4    the plaintiff seeks to have all barriers related to his disability remedied. See
5    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
6    encounters one barrier at a site, he can sue to have all barriers that relate to his
7    disability removed regardless of whether he personally encountered them).
8
9    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
10   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
11   Defendants.) (42 U.S.C. section 12101, et seq.)
12     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint.
15     28. Under the ADA, it is an act of discrimination to fail to ensure that the
16   privileges, advantages, accommodations, facilities, goods and services of any
17   place of public accommodation is offered on a full and equal basis by anyone
18   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
19   § 12182(a). Discrimination is defined, inter alia, as follows:
20             a. A failure to make reasonable modifications in policies, practices,
21                or procedures, when such modifications are necessary to afford
22                goods,     services,     facilities,   privileges,    advantages,      or
23                accommodations to individuals with disabilities, unless the
24                accommodation would work a fundamental alteration of those
25                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
26             b. A failure to remove architectural barriers where such removal is
27                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
28                defined by reference to the ADA Standards.


                                               5

     Complaint
       Case 4:21-cv-02789-DMR Document 1 Filed 04/19/21 Page 6 of 8




1             c. A failure to make alterations in such a manner that, to the
2                 maximum extent feasible, the altered portions of the facility are
3                 readily accessible to and usable by individuals with disabilities,
4                 including individuals who use wheelchairs or to ensure that, to the
5                 maximum extent feasible, the path of travel to the altered area and
6                 the bathrooms, telephones, and drinking fountains serving the
7                 altered area, are readily accessible to and usable by individuals
8                 with disabilities. 42 U.S.C. § 12183(a)(2).
9      29. When a business provides facilities such as sales or transaction counters,
10   it must provide accessible sales or transaction counters.
11     30. Here, accessible sales or transaction counters have not been provided in
12   conformance with the ADA Standards.
13     31. When a business provides facilities such as door hardware, it must
14   provide accessible door hardware.
15     32. Here, accessible door hardware has not been provided in conformance
16   with the ADA Standards.
17     33. The Safe Harbor provisions of the 2010 Standards are not applicable
18   here because the conditions challenged in this lawsuit do not comply with the
19   1991 Standards.
20     34. A public accommodation must maintain in operable working condition
21   those features of its facilities and equipment that are required to be readily
22   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
23     35. Here, the failure to ensure that the accessible facilities were available
24   and ready to be used by the plaintiff is a violation of the law.
25
26   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
27   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
28   Code § 51-53.)


                                             6

     Complaint
       Case 4:21-cv-02789-DMR Document 1 Filed 04/19/21 Page 7 of 8




1       36. Plaintiff repleads and incorporates by reference, as if fully set forth
2    again herein, the allegations contained in all prior paragraphs of this
3    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
4    that persons with disabilities are entitled to full and equal accommodations,
5    advantages, facilities, privileges, or services in all business establishment of
6    every kind whatsoever within the jurisdiction of the State of California. Cal.
7    Civ. Code §51(b).
8       37. The Unruh Act provides that a violation of the ADA is a violation of the
9    Unruh Act. Cal. Civ. Code, § 51(f).
10      38. Defendants’ acts and omissions, as herein alleged, have violated the
11   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
12   rights to full and equal use of the accommodations, advantages, facilities,
13   privileges, or services offered.
14      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
15   discomfort or embarrassment for the plaintiff, the defendants are also each
16   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
17   (c).)
18      40. Although the plaintiff encountered frustration and difficulty by facing
19   discriminatory barriers, even manifesting itself with minor and fleeting
20   physical symptoms, the plaintiff does not value this very modest physical
21   personal injury greater than the amount of the statutory damages.
22
23             PRAYER:
24             Wherefore, Plaintiff prays that this Court award damages and provide
25   relief as follows:
26           1. For injunctive relief, compelling Defendants to comply with the
27   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
28


                                              7

     Complaint
       Case 4:21-cv-02789-DMR Document 1 Filed 04/19/21 Page 8 of 8




1    plaintiff is not invoking section 55 of the California Civil Code and is not
2    seeking injunctive relief under the Disabled Persons Act at all.
3        2. For equitable nominal damages for violation of the ADA. See
4    Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
5    and any other equitable relief the Court sees fit to grant.
6        3. Damages under the Unruh Civil Rights Act, which provides for actual
7    damages and a statutory minimum of $4,000 for each offense.
8        4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
9    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
10
11   Dated: April 16, 2021             CENTER FOR DISABILITY ACCESS
12
13
                                       By: _______________________
14
                                             Amanda Seabock, Esq.
15                                           Attorney for plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             8

     Complaint
